                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

ENTEGRA BANK                                                                             PLAINTIFF

v.                                     No. 2:18-CV-02071

WALD WOOD PRODUCTS, INC.;
THOMAS C. WALD;
KAREN R. WALD;
SIMMONS BANK; and
FUNDING METRICS, LLC                                                                 DEFENDANTS

                                              ORDER

       Before the Court is Plaintiff Entegra Bank’s motion (Doc. 60) for attorney’s fees and costs,

and a brief (Doc. 61) in support of its motion. No response has been filed. Plaintiff’s motion seeks

$26,369.00 in attorney’s fees, $5,000.00 in future attorney’s fees, and $2,156.16 in costs. The

motion will be granted in part and denied in part.

       The Court must first determine whether fees and costs are available to Plaintiff. Whether

fees and costs are recoverable is governed by North Carolina law pursuant to the parties’

agreement. (Doc. 1-1, p. 11, ¶ 8.4). Under North Carolina law, a party may recover attorney’s

fees if recovery is expressly provided by statute.        Hicks v. Albertson, 200 S.E.2d 40, 42

(N.C. 1973). N.C. Gen. Stat. § 6-21.2 provides, in relevant part:

       Obligations to pay attorney’s fees upon any note, conditional sale contract or other
       evidence of indebtedness, in addition to the legal rate of interest or finance charges
       specified therein, shall be valid and enforceable, and collectible as part of such debt,
       if such note, contract or other evidence of indebtedness be collected by or through
       an attorney at law after maturity, subject to the following provisions:
       ...
           (2) If such note, conditional sale contract or other evidence of indebtedness
           provides for the payment of reasonable attorney’s fees by the debtor,
           without specifying any specific percentage, such provision shall be
           construed to mean fifteen percent (15%) of the “outstanding balance” owing
           on said note, contract or other evidence of indebtedness.



                                                  1
       The parties’ loan agreement includes an obligation that the borrower (in this case Wald

Wood Products, Inc.) pay or reimburse Entegra Bank for any attorney’s fees incurred in connection

with enforcing its rights under the agreement and promissory note. (Doc. 1-1, p. 11, ¶ 8.5).

Though the obligation makes no mention of a specific percentage, the attorney’s fees Plaintiff

requests amount to less than 15% of the outstanding balance owed on the note. The provision is

therefore valid and enforceable against Wald Wood Products, Inc. Additionally, Thomas and

Karen Wald both signed an Unconditional Guarantee as guarantors. (Doc. 60-3, p. 1; Doc. 60-3,

p. 6). A provision purporting to hold a guarantor liable for attorney’s fees is enforceable if the

language puts the guarantor on notice that the guarantor will be liable for attorney’s fees. RC

Assocs. v. Regency Ventures, Inc., 432 S.E.2d 394, 397 (N.C. Ct. App. 1993). The Guarantee

makes clear that the Walds promise to pay “all expenses Lender incurs to enforce this Guarantee,

including, but not limited to, attorney’s fees and costs.” (Doc. 60-3, p. 3, ¶ 9A). Therefore, Wald

Wood Products, Inc., Thomas Wald, and Karen Wald, are jointly and severally liable for any

attorney’s fees incurred in enforcing the parties’ agreement.

       After the Court determines that attorney’s fees are recoverable, it must award only fees that

are reasonable. See Cotton v. Stanley, 380 S.E.2d 419, 421 (N.C. Ct. App. 1989) (remanding case

due to lack of evidentiary support concerning reasonableness of fees). The Court must make

factual findings as to “the time and labor expended, the skill required, the customary fee for like

work, and the experience or ability of the attorney.” Id.; see also WFC Lynnwood I LLC v. Lee of

Raleigh, Inc., 817 S.E.2d 437, 444 (N.C. Ct. App. 2018) (vacating order of attorney’s fees after

trial court failed to make factual findings on each factor).

       Plaintiff requests $26,369.00 in attorney’s fees as well as $5,000 in future fees. Plaintiff’s

request for $5,000 in future fees is rejected outright. The Court must assess the value of fees for



                                                  2
reasonableness. It is unreasonable for an attorney to collect a fee for work he or she has not done

because any such fee is excessive. See Rev. R. Prof. Conduct of N.C. State Bar 1.5(a) (prohibiting

lawyers from making an agreement for, charging, or collecting a clearly excessive fee).

       Regarding Plaintiff’s request for $26,369.00 in fees, that amount appears unreasonable.

This case involved legal issues of creditor’s rights and bankruptcy law. Plaintiff was represented

by experienced attorneys knowledgeable in these areas. The attorneys charge an hourly rate that

is reasonable for attorneys with this experience and skill practicing law in this area. Plaintiff

sought damages of $1,339,635.44 and was awarded a judgment of that amount. Each of these

factors support the reasonableness of the fees requested. However, Plaintiff’s counsel requested

fees for 85.8 hours of billable work. This figure includes hours spent working exclusively on the

bankruptcy case. Though some overlap is inevitable based on legal issues arising in this case, the

Court will not grant fees for work done outside of this litigation.

       The Court has reviewed the fees submitted by Plaintiff’s counsel and reduced the figure by

an amount equal to the fees earned for matters exclusive to the bankruptcy case. The Court will

therefore award attorney’s fees in the amount of $21,504.00. This figure is reasonable in light of

the time and labor expended, the skill required, the customary fee for like work, and the experience

and ability of the attorneys. In addition, the parties’ agreement provides for the payment of costs

and expenses incurred in connection with enforcement of the note, (Doc. 1-1, p. 11, ¶ 8.5), so the

Court will award costs in the amount of $2,156.16.

       IT IS THEREFORE ORDERED that Plaintiff’s motion (Doc. 60) for attorney’s fees

is GRANTED in part and the Court will award $21,504.00 in attorney’s fees and $2,156.16

in costs. Judgment will be entered separately.




                                                  3
IT IS SO ORDERED this 10th day of April, 2019.


                                                 /s/P. K. Holmes, III
                                                 P.K. HOLMES, III
                                                 U.S. DISTRICT JUDGE




                                     4
